DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 9, 13-15, 17-18, 26-27, 31, 33-35, 37, 40, 42, 44-45, and 47-56 are rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 3,399,818) in view of d’Este (US 1,942,917) in view of Malone (US 2002/0064318 A1).
Regarding claims 1, 15, 26, and 31, Stegner teaches packaging assembly comprising: a box 30 (Fig. 1) defining a front, a back, a first side, a second side, a top, and a bottom; a cardboard panel 18 removably positioned within the box (col 3 lines 26-35), the cardboard panel including a plurality of sub-panels (Fig. 6), a first sub-panel 24 of the plurality of sub-panels being positioned perpendicular to a second sub-panel 20 of the plurality of sub-panels and a third sub-panel 20 of the plurality of sub-panels; and a liner 10 attached to the cardboard panel (col 2 lines 28-33) within the box, the liner defining a first end and a second end, the second end defined opposite from the first end on the single piece of liner, the liner including a plurality of sub-portions, the sub-portions at least partially defining a memory retaining substantially block-shaped cavity (Fig. 1), the cardboard panel extending beyond opposite ends 
Regarding the bag being insulated material, Stegner teaches the structure is suitable with any flexible bag material (col 1 lines 65-70) and teaches paper materials and lay flat bags (col 3 lines 15-25) but does not explicitly mention insulation. d’Este teaches an insulation bag that is formed using a first paper panel 2 and a paper second panel 4 (Fig. 4), the single piece of insulative 12 material comprises a paper and/or fiber based material (pg. 1 lines 65-67)  batt extending unbroken from end to end across the lining and is captured between the panel 2 and the second panel 4 (Fig. 2). It would have been obvious to one of ordinary skill in the art to modify the structure of Stegner to use the bag material of d’Este with the motivation of insulating and protecting temperature sensitive contents. Materials taught by d’Este are recyclable.  The examiner uses the broadest reasonable interpretation of shape memory include “the ability of a material to resume an original configuration after applied changes” (marriam-webster.com). D’Este teaches the insulative material forms a lay flat type bag (col 1 lines 38-40), which means the bag is able to resume an original flat configuration at least because of the seams on the sides of the bag.
Regarding the bag shape, Malone teaches an analogous packing assembly and teaches providing a bag shape for a wide mouth bag (Fig. 1), as an alternate to the dual closure flap style bag (Fig. 14; 0042-0043) matching the style taught by Stegner.  Malone teaches the bag forming a first sub-portion 22 (Fig. 2) of the plurality of sub-portions defining a first end (near 
Regarding claim 5, Stegner is modified to use the bag shape of Malone, and Malone teaches the plurality of sub-portions of the insulative material comprises a flap 32, a back 26 and a bottom 28 (Fig. 2).
Regarding claims 9, 17-18, and 33, Stegner is modified to use the bag shape of Malone, and Malone teaches each of the four sub portions are divided by bend lines, so the bag shape defines at least three folded bend lines (Fig. 2).
Regarding claims 13 and 27, Stegner teaches the liner may be formed from paper (col 3 lines 16-19).  Stegner is modified with the bag material of d’Este, and d’Este teaches a paper and/or fiber based material (pg. 1 lines 65-67).
Regarding claims 14 and 35, Stegner is modified with the bag material of d’Este, and materials taught by d’Este are recyclable (pg. 1 lines 65-67).
Regarding claim 34, Stegner teaches the cardboard panel is situated between the insulative material and the bottom of the box (Figs. 2 and 4).
Regarding claims 37, 40, and 42, Stegner is modified using the bag material of d’Este, and d’Este teaches the single piece of insulative material 12 extends unbroken from the first end to the second end (Figs. 2-6).  Stegner is modified using the bag shape of Malone, and Malone teaches the liner defining a first end (near 66; Fig. 2) and a second end 38, the first end of the liner positioned adjacent to the second end of the liner (when the bag is closed).
Regarding claims 44-45 and 47-48, Stegner teaches the cardboard panel is a corrugated cardboard panel (col 3 lines 27-39), which would make it rigid or semi-rigid.
Regarding claims 49-52, Stegner is modified using the bag shape of Malone, and Malone teaches the first sub-portion 22 is a front (Fig. 1), and wherein the fourth sub-portion 32 is a flap.
Regarding claims 53-56, the examiner uses the broadest reasonable interpretation of shape memory include “the ability of a material to resume an original configuration after .

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that the examiner mischaracterizes Stegner (US 3,399,818); arguing that Stegner teaches use of limp bags and away from a bag demonstrating shape memory.  The examiner disagrees.  Stegner teaches a combination of self-sustaining support panel and bag for the purpose of facilitation insertion of a bag in a box and maintaining a bag in a fully distended condition (col 1 lines 10-20) and supported condition during a filling operation to alleviate stresses from a bag to avoid tearing (col 37-42).  Stegner does say that the more flexible the material, the more the advantages will be realized (col 1 lines 60-70), but the examiner does not agree that this statement means that using a less flexible material would have no advantage at all.  Stegner highlighting a particular application does not constitute 
Applicant argues that the new limitation ‘demonstrating a shape memory’ further distinguishes from the teachings of Stegner, thus teaching away from Stegner.  The examiner notes that the specification does not provide a definition for shape memory.  The examiner uses the broadest reasonable interpretation of shape memory to include the meaning “the ability of a material to resume an original configuration after applied changes” (marriam-webster.com).  Stegner teaches use with lay flat bags (col 3 lines 16-19) and Stegner is modified with a lay flat bag of d’Este, which mean the original position is closed.  An ability to return to a lay flat configuration would not make any difference to the teachings of Stegner; and therefore not teach away from Stegner.  Where it means the material has some bias to an original configuration, this would actually support such a combination. Stegner teaches the support panel is for holding the bag open for filling (col 1 lines 10-20).  While Stegner says this is particularly advantageous when a bag is limp and has no ability to hold itself open, one of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734